IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


RICHARD FLOOD,                                : No. 79 EM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COURT OF COMMON PLEAS                         :
PHILADELPHIA COUNTY,                          :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2022, the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.